Scott, J. (dissenting):
I am of opinion that the relator, an employee of the local board of elections specially created for the city of Hew York, and having no function or authority which can be exercised *108outside of the limits of that city, is a local city officer and subject to the jurisdiction of the municipal civil service commission.
The members of the board of elections are appointed by local authorities, their duties are purely local and they are paid out of the city treasury. By every known test, whether to be.found in a statute, or in judicial utterances, they are local officers in the city service. That the people of the whole State are interested in their performance of duty, or that their performance of that duty is in a sense the performance of á State service, or function does not serve to classify them as State officers in the State service. If that was the test health officers, and police officers, among others, would be included among State officers in the service of the State. It is settled that they are not to be so classified.
I do not question that the Legislature might have so framed the Election Law as to include election officers in the city of New York among State officers, but in my opinion it has not done so.
I am, therefore, in favor of a reversal of the order appealed from and a dismissal of the writ.
Dowling, J., concurred.
Order affirmed, with ten dollars costs and disbursements.